ON PETITION FOR REHEARING
ORDER
PER CURIAM.
The arguments advanced by petitioners to support mandamus in their rehearing petition are no more persuasive than those offered in the original petition in view of the restrictiveness of review by mandamus in this Circuit. (E.g., Arthur Young & Co. v. United States District Court (9th Cir. 1977) 549 F.2d 686; Bauman v. United States District Court (9th Cir. 1977) 557 F.2d 650 [1977].)
Illinois Brick Co. v. State of Illinois (1977) — U.S. —, 97 S.Ct. 2061, 52 L.Ed.2d 707 does not require us to reappraise our conclusion that the district court did not commit “clear and indisputable” error. Even if, under Illinois Brick Co., the district court erred, mandamus is inappropriate where alternative procedural means to mandamus are available to correct any harm flowing from such an error. (See, e. g., Arthur Young, supra, 549 F.2d at 692.) Petitioners may obtain review of the order certifying indirect purchasers as members of the class by way of appeal from the final judgment. We have consistently rejected petitioners’ position that the costs of trying massive civil actions render review after final judgment inadequate. Furthermore, petitioners may move before the district court, if they are so inclined, for a modification of the certification order in the light of the Illinois Brick case.
Petitioners’ appeal to our pedagogical proclivities in arguing that mandamus is appropriate as part of our supervisory functions or to settle new and important issues is unavailing. First, there has been no showing that the district court is a habitual misreader of Rule 23, or that any important issue uncommon to massive class action litigation is presented by the Sugar cases. Moreover, the Bauman case restricts any urge that we might have to expand the holdings in La Buy and Schlagenhauf.1
*485Contrary to petitioners’ assertions, Windham v. American Brands, Inc. (4th Cir. 1976) 539 F.2d 1016, has not been vacated by the Fourth Circuit. The case has been taken en banc in the Fourth Circuit, and no order has as yet been issued withdrawing the original opinion. No en banc decision has been reached in that case.
Petition for rehearing is denied.